Citation Nr: 0806450	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  07-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

In February 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal of the claim for 
entitlement to a disability rating higher than 20 percent for 
type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for entitlement to a disability rating higher than 20 
percent for type II diabetes mellitus have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In February 2008, the veteran submitted a written statement 
indicating his desire to withdraw the appeal concerning the 
issue of entitlement a higher disability rating.  No 
allegations of errors of fact or law, therefore, remain for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a 
disability rating higher than 20 percent for type II diabetes 
mellitus is dismissed.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


